DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 4, 2019.   Claims 1-15 are pending and an action on the merits is as follows.	

Claim Objections
Claims 1, 5 and 13-15 objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 lines 9-10: “the current position”
Claim 5 lines 2-3: “the bottom”
Claim 13 line 1 :”the position”
Claim 14 line 2: “the speed”
Claim 15 lines 4-5: “the difference”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a marking element, does not reasonably provide enablement for what a marking element is, what it is to be used for, and how it is different than the sub-structures having a triangular cross-section.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed to an “elevator system according to claim 1, wherein” and further includes limitations pertaining to “the periodic three-dimensional features”.  However there is a lack of antecedent basis for the periodic three-dimensional features, as this element was introduced in claim 2.  It is unclear whether applicant intends claim 3 to depend from claim 2, or introduce new elements into the claim.  For examining purposes, this claim is interpreted as being directed to an “elevator system according to claim 2, wherein”.
Claims 4, 7 and 13 include limitations with further include the phrase “in particular”.  However the phrase “in particular” renders the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examining purposes, these limitations are interpreted as not including the phrase “in particular”.
Claims 14 and 15 depend from claim 13 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 6,305,503 B1).
Claim 1: Suzuki et al. discloses an elevator system shown in FIG. 3 to include a hoistway (shaft 9) extending in a longitudinal direction between a plurality of landings and an elevator car (cage 1) configured for traveling along the hoistway between the plurality of landings.  FIG. 6 shows at least one three-dimensional structure (slopes 18) extending in a longitudinal direction along a section of the hoistway, and an optical sensor (17) attached to the elevator car, configured for detecting the at least one three-dimensional structure (column 5 lines 61-64) for determining a current position of the elevator car within the hoistway (column 6 lines 14-16).
Claim 4: Suzuki et al. discloses an elevator system as stated above, where the at least one three-dimensional structure is shown in FIG. 6 to include a plurality of sub-structures (tiers) having a triangular cross-section (column 5 lines 63-65).
Claim 5: Suzuki et al. discloses an elevator system as stated above, where the optical sensor is mounted at a bottom of the elevator car (column 5 lines 61-62).
Claim 7: Suzuki et al. discloses an elevator system as stated above, where a plurality of three-dimensional structures each extend over a section of the height of the hoistway adjacent to one of the landings (column 5 lines 62-63), as can be seen from FIG. 6.
Claim 8: Suzuki et al. discloses an elevator system as stated above, where the at least one three-dimensional structure is provided by marking elements (tiers) mounted to a wall of the hoistway, as shown in FIG. 6.
Claim 10: Suzuki et al. discloses an elevator system as stated above, where the optical sensor comprises a light source configured for emitting and detecting visual light (column 6 lines 2-5).
Claim 12: Suzuki et al. discloses an elevator system as stated above, where the optical sensor comprises a laser light source (column 6 lines 2-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,305,503 B1) in view of Zaharia (US 6,435,315 B1).
Claim 2: Suzuki et al. discloses an elevator system as stated above, where the at least one three-dimensional structure is secured near all floor levels (column 5 lines 62-63).  The at least one three-dimensional structure then includes multiple three-dimensional structures, arranged at a periodic distance along the hoistway.  Therefore the three-dimensional structures are periodic in the longitudinal direction. The optical sensor detects periodic three-dimensional features (tiers) of the thee-dimensional structures according to a position of the elevator car along the hoistway with respect to the periodic three-dimensional structures (column 6 lines 14-16).  This reference fails to disclose the optical sensor to detect and count the three-dimensional features which are passed by the elevator car when moving along the hoistway.
However Zaharia teaches an elevator system, where an optical sensor (camera) detects and counts features (numbered indicia) of a structure (code rail) (column 4 lines 45-49) extending in a longitudinal direction along a hoistway which are passed by the elevator car when moving along the hoistway (column 3 lines 47-49).
Given the teachings of Zaharia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. with providing the optical sensor to detect and count the three-dimensional features which are passed by the elevator car when moving along the hoistway.  Doing so would “allow for on the fly generation of a continuous position reference” as taught in Zaharia (column 4 lines 54-55).
Claim 3: Suzuki et al. modified by Zaharia discloses an elevator system as stated above, where the periodic three-dimensional features of the three dimensional structures include edges, as shown in FIG. 6 of Suzuki et al.
Claim 6: Suzuki et al. discloses an elevator system as stated above, but fails to disclose a three-dimensional structure to extend over the whole height of the hoistway.
However Zaharia teaches an elevator system, where an optical sensor (camera) detects a structure (code rail), which extends, i.e., is continuous, over the whole height of a hoistway (column 4 lines 45-49).
Given the teachings of Zaharia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. with providing a three-dimensional structure to extend over the whole height of the hoistway.  Doing so would “allow for on the fly generation of a continuous position reference” as taught in Zaharia (column 4 lines 54-55).
Claim 9: Suzuki et al. discloses an elevator system as stated above, where the at least one three-dimensional structure is provided by marking elements (tiers), as shown in FIG. 6.  Said marking elements are positioned relative to each landing (column 5 lines 62-63).  This reference fails to disclose the marking elements to be mounted to at least one door frame of a landing door at one of the landings.
However teaches an elevator system, where an optical sensor (camera) detects a structure (code rail) mounted to a door frame of a landing door at each landing (column 4 lines 45-52).
Given the teachings of Zaharia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. with providing the marking elements to be mounted to at least one door frame of a landing door at one of the landings.  Doing so would allow correction data to be provided “in the event the building sags between floors” as taught in Zaharia (column 7 lines 44-45).
Claim 13: Suzuki et al. discloses an elevator system as stated above, where a method of determining a position of an elevator car in the hoistway includes moving the elevator car along the hoistway and detecting the at least one three-dimensional structure to determine a current position of the elevator car within the hoistway (column 6 lines 14-16).  The at least one three-dimensional structure is secured near all floor levels (column 5 lines 62-63), and is shown in FIG. 6 to include three-dimensional features (tiers).  The at least one three-dimensional structure then includes multiple three-dimensional structures, having three-dimensional features arranged at a periodic distance along the hoistway.  Therefore the three-dimensional features of the three-dimensional structures are periodic in the longitudinal direction.  This reference fails to disclose the three-dimensional features to be counted by a passed elevator car.
However Zaharia teaches an elevator system, where an optical sensor (camera) detects and counts features (numbered indicia) of a structure (code rail) (column 4 lines 45-49) extending in a longitudinal direction along a hoistway which are passed by the elevator car when moving along the hoistway (column 3 lines 47-49).
Given the teachings of Zaharia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. with providing the three-dimensional features to be counted by a passed elevator car when moving along the hoistway.  Doing so would “allow for on the fly generation of a continuous position reference” as taught in Zaharia (column 4 lines 54-55).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,305,503 B1) in view of Dobler et al. (US 6,128,116).
Claim 11: Suzuki et al. discloses an elevator system as stated above, where the optical sensor is described to comprises a light source configured for emitting and detecting a laser light (column 6 lines 2-5).  This reference fails to disclose the light source to be configured for emitting and detecting IR and/or UV light.
However Dobler et al. teaches an elevator system, where an optical sensor (transceiver 24) determines a current position of an elevator car within a hoistway and comprises a light source configured for emitting and detecting IR light (infrared radiation 26) (column 2 lines 6-14).
Given the teachings of Dobler et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. with providing the light source to be configured for emitting and detecting IR light.  Doing so would provide “a low cost, low maintenance, quiet switching arrangement for determining discreet elevator positions in a hoistway” as taught in Dobler et al. (column 1 lines 39-41).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,305,503 B1) modified by Zaharia (US 6,435,315 B1) as applied to claims above, further in view of Wehrli, III et al. (US 4,278,150).
Claim 14: Suzuki et al. modified by Zaharia discloses an elevator system as stated above, but fails to disclose a speed of the elevator car to be reduced when the determined position of the elevator car is within a given first distance around a predetermined destination landing, and the elevator car to be stopped when the determined position of the elevator is within a given second distance around the predetermined destination landing.
However Wehrli, III et al. teaches a method of operating an elevator system, where a speed of an elevator car is reduced via a deceleration speed pattern (290) when a determined position of the elevator car is within a given first distance (D) around a predetermined destination landing (floor at which the car should stop) (column 12 lines 26-36).  The elevator car is then stopped when the determined position of the elevator is within a given second distance (predetermined point) around the predetermined destination landing (column 13 lines 5-13).
Given the teachings of Wehrli, III et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. as modified by Zaharia with providing a speed of the elevator car to be reduced when the determined position of the elevator car is within a given first distance around a predetermined destination landing, and the elevator car to be stopped when the determined position of the elevator is within a given second distance around the predetermined destination landing.  Doing so would allow the elevator car to be brought “to a smooth stop at floor level without uncomfortable jerk” as taught in Wehrli, III et al. (column 13 lines 5-9).
Claim 15: Suzuki et al. modified by Zaharia discloses an elevator system as stated above, where the elevator car is disclosed in Suzuki et al. to be stopped at a landing and a position of the elevator car to be determined by detecting the at least one three-dimensional structure (column 6 lines 14-16).  These references fail to disclose any movement of the elevator car to be determined when stopped at a landing and changing the position of the elevator car in case a difference between the determined position of the elevator car and a predetermined position associated with the landing exceeds a given threshold.
However Wehrli, III et al. teaches a method of operating an elevator system, where releveling is needed when any movement of an elevator car is determined while stopped at a landing (column 5 lines 17-23). The releveling includes changing a position of the elevator car (column 2 lines 44-53) based on whether the elevator car actuates switches (112, 114) located near a landing (column 5 lines 24-32).  Therefore the releveling is indicated as being needed in case a difference between the determined position of the elevator car and a predetermined position associated with the landing exceeds a given threshold.
Given the teachings of Wehrli, III et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Suzuki et al. as modified by Zaharia with providing any movement of the elevator car to be determined when stopped at a landing and changing the position of the elevator car in case a difference between the determined position of the elevator car and a predetermined position associated with the landing exceeds a given threshold.  Doing so would ensure that the elevator car is stopped “precisely at floor level” as taught in Wehrli, III et al. (column 2 lines 52-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 30, 2022